Citation Nr: 1216889	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to April 1972.  He had subsequent service in the United States Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a low back  disability.  The Veteran appealed the RO's September 2007 rating action to the Board. 

In November 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In January 2011, the Board reopened the previously denied claim for service connection for a low back disability, and remanded the issue for further development, to include a VA examination and opinion.


FINDING OF FACT

The Veteran has a chronic low back disability that is reasonably shown to be related to trauma sustained during a period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  The Board noted, however, inasmuch as the benefit sought is being granted, no further discussion of the VCAA is necessary.

Evidence 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his current lower back disability is related to trauma he sustained on May 31, 1983 while performing ACDUTRA.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing IDT.  See 38 U.S.C.A. §§ 101, 106, 1131 (West 2002).

In general, service connection requires (1) medical evidence of a current disability;  (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the  claimant.  38 C.F.R. §§ 3.102, 4.3. 

As noted, the Veteran maintains that while performing his duties as a gunner during an annual training exercise while on ACDUTRA at Fort Pickett, Virginia, he was thrown up and over the machine gun of an armored personnel carrier and a hatch fell onto his back.  He contends that after the incident, he was treated by a medic at Fort Pickett and returned to full duty.  The Veteran maintains that the treating medic incorrectly reported on an in-service accident report that the Veteran had not injured his back and that he had fallen through a hatch, as opposed to a hatch having fallen onto him.  (See Hearing Transcript at pages 3-5; as well as a December 2008 notarized statement from the Veteran).

A DA Form-2173 documents that the Veteran sustained injuries when the seat of a PC113 fell causing injuries to his upper part of his body (ribs) and right foot.  It was noted that the Veteran fell thru the hatch.

VA treatment records dated from July 1999 to January 2011, include a July 1999 VA neurosurgery treatment record, in which the Veteran reported he injured his back in 1983 and has had progressive problems.  A July 2009 treatment record documents the Veteran's report that he has had no additional injuries to his back.  The record also documents the Veteran's complaints of lumbar radiculopathy to the left lower extremity, as well as muscle spasms.  

On February 2011 VA examination, the Veteran reiterated his contentions regarding his injury to his low back.  Physical examination and X-ray revealed low back pathology.  The examiner opined that the Veteran's current low back condition was not caused by or related to the Veteran's injury during ACDUTRA.  The examiner  stated that as there was no documented lower back injury during active service, the low back disability was most likely due to his previous jobs including repetitive lifting, carrying, and moving as well as a part of generalized degeneration due to age.

At the outset, the Board finds the Veteran's account of low back symptoms to be competent and credible, as these are matters within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

What is more, an in-service accident report confirms that the Veteran was involved in an accident and sustained injuries as a result.  Although, the report does not specifically mention, the Veteran's injuries to include his low back.  The Board finds an injury to his ribs can reasonably include an injury to the back.  The medical evidence of record also reflects the Veteran's post-service treatment for low back symptoms.  Although, the earliest documented treatment is noted in July 1999 (16 years) from the ACDUTRA incident, the Veteran has provided a generally consistent account of his low back symptoms throughout the years (i.e., back pain since the injury, progressively worsening, and, no additional back injury).  The Board finds that these aforementioned factors, when considered together, make the Veteran's account of low back symptoms, to include in-service onset and continuity since separation, to be competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  The Board finds, however, in the present case, there is no adequate medical opinion addressing the determinative matter at hand.  Indeed, the February 2011 VA examination does not reflect adequate consideration of the Veteran's competent and credible account of symptomatology.  Further, the examiner's opinion relies largely, if not entirely, on the absence of documentation of any in-service treatment and/or complaints, which is an improper basis of consideration, in isolation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the February 2011 opinion inadequate for rating purposes, or at least to have fairly diminished probative value. 

The Board notes, the absence of a medical nexus opinion is not fatal to the Veteran's service connection claim as lay evidence may serve as a basis to establish the respective claim.  See Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  Moreover, the Board finds his account of low back symptoms, to include in-service onset and continuity since separation, to be the most probative evidence of the matter at hand.  The Board thus finds that the competent evidence, medical and lay, to sufficiently establish that currently diagnosed low back disability, had its onset in-service (during ACDUTRA) and that relevant symptoms have persisted since the Veteran's separation from such service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disability is warranted.


ORDER

Service connection for low back disability is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


